DETAILED ACTION
Claims 141-149, 161, and 162 are presented for examination. Claims 141, 146, 147, and 162 stand currently amended. Claims 150-160, 163, and 164 are withdrawn from consideration.
The present application is being examined under the pre-AIA  first to invent provisions.
Finality of Office Action
The following is a brief summary description of new ground(s) of rejection (if any) and the reason why those new ground(s) are made necessary by this amendment:
The amendment to claim 141 regarding the “separating the identified first portion of the soft dental surfaces … to create a second virtual model … and a third virtual model … including at least the portion associated with hard dental surfaces and a second portion of the soft dental surfaces of the first virtual model” necessitated the addition of the prior art reference: US patent 8,185,224 B2 Powell, et al. [herein “Powell”].
The addition of Powell required re-adjusting respective other prior art references accordingly as Powell has overlapping teachings with previous prior art references.
Response to Arguments
Applicant's remarks filed 31 March 2021 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 6 argues:
During the interview it was agreed that amending the claim 141 to recite, in part, "separating the identified first portion of the soft dental surfaces from at least the hard dental surfaces of the first virtual model to create a second virtual model of a soft model part of the identified first portion of the soft dental surfaces and a third virtual model of a hard model part separated from the identified first portion and including at least the portion associated with hard dental surfaces and a second portion of the soft dental surfaces of the first virtual model," would overcome the rejection.
This argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over US patent 8,651,858 B2 Berckmans, et al. [herein “Berckmans”] (cited in IDS dated 26 December 2017) in view of US patent 8,185,224 B2 Powell, et al. [herein “Powell”].
Note: as a result of the added combination of features, claim 162 is now indicated as allowable over prior art.
Claim Objections
Claim 149 has been appropriately corrected. Accordingly, Examiner's objection(s) to the claim(s) are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 141-149 and 161 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent 8,651,858 B2 Berckmans, et al. [herein “Berckmans”] (cited in IDS dated 26 December 2017) in view of US patent 8,185,224 B2 Powell, et al. [herein “Powell”].
Claim 141 recites “141. A method for manufacturing a composite physical dental model of a dental structure of a patient for a restorative procedure.” The claim language “for manufacturing a composite physical dental model …” is intended use language. See MPEP §2111.02. Neither a manufacturing nor a physical model are recited in the body of the claim. Compare with dependent claim 145.
Berckmans column 9 lines 21-24 disclose “The resulting surgical plan may be used to create a master cast, which may then be used to fabricate a surgical guide (e.g., surgical guide 390 of FIG. 14). The method of forming the master cast according to one process is shown in FIG. 8.” Forming the cast is manufacturing a physical composite of the model, including the subsequently described drilling steps to form the opening (374). See further Berckmans column 10 lines 56-58.
Claim 141 further recites “the method comprising: generating a first virtual model of the dental structure of the patient from optical scanning data, the first virtual model including a portion associated with soft dental surfaces, a portion associated with hard dental surfaces.” Berckmans abstract last sentence discloses “combining the first dataset and the second dataset to create 
Berckmans does not explicitly disclose optical scanning; however, in analogous art of dental CAD, Powell column 17 lines 5-8 teach “The use of intra-oral scanning eliminates the need to take an impression of the patient's mouth and make a stone model of the patient's mouth.” An intra-oral scanning is an optical scan. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Berckmans and Powell. One having ordinary skill in the art would have found it motivated to use intra-oral scanning with rapid prototyping into the system of creating a 3D dental CAD digital model for the advantageous purpose of eliminating the need to take and impression and reducing the number of physical stone models created. See Powell column 17 lines 5-8 and Powell column 3 lines 9-11.
Claim 141 further recites “and a location of a restorative object.” Berckmans column 10 lines 26-30 disclose “The coordinates of the virtual implant(s) to be inserted into the patient's mouth and, thus, the coordinates of the corresponding implant analogs 120 relative to the base structure coordinate system, are then extracted at step s208.” Coordinates are a location. The implant and implant analogs are a restorative object.
Claim 141 further recites “identifying a first virtual surface of the virtual model corresponding to a first portion of the soft dental surfaces that surrounds the location of the restorative object.” Berckmans column 8 lines 40-42 disclose “The soft tissue dataset is a digitized surface of zero thickness and represents the outer surface of the teeth and gingival tissue.”
Berckmans does not explicitly disclose surrounding the location of the restorative object; however, in analogous art of dental CAD, Powell column 15 lines 44-47 teaches “Thus, the portion of the stone model around the dental implant will contain soft tissue model material, such as silicone, and the rest of the stone model contains traditional stone die material.” The portion of the stone model around the dental implant corresponds with a first portion of the soft dental surfaces that surrounds the location of the restorative object. The dental implant corresponds with a location of the restorative object.
Powell column 15 line 52 teaches “3-D CAD model.” The 3D CAD model corresponds with a virtual model.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Berckmans and Powell. One having ordinary skill in the art would have found it motivated to use soft tissue elements for implant analog receptacles into the system of creating a 3D dental CAD digital model for the advantageous purpose of simulating soft tissue element in a patient’s mouth. See Powell column 15 lines 34-44.
Claim 141 further recites “separating the identified first portion of the soft dental surfaces from at least the portion associated with hard dental surfaces of the first virtual model to create a second virtual model of a soft model part of the identified first portion of the soft dental surfaces and a third virtual model of a hard model part separated from the identified first portion and including at least the portion associated with hard dental surfaces and a second portion of the soft dental surfaces of the first virtual model.” Berckmans does not explicitly disclose a third virtual model of a hard model part including at least the portion associated with hard dental surfaces and a second portion of soft dental surfaces; however, in analogous art of dental CAD, Powell column 15 lines 44-47 teaches “Thus, the portion of the stone model around the dental implant will contain soft tissue model material, such as silicone, and the rest of the stone model contains traditional stone die material.” The portion of the stone model around the dental implant corresponds with a first portion of the soft dental surfaces that surrounds the location of the restorative object. The dental implant corresponds with a location of the restorative object.
The rest of the stone model containing traditional stone die material is a hard model part separated from the first portion. “[T]he rest” indicates not the first portion of the soft silicone and is therefore separate from the first portion. The rest of the stone model includes respective second portions of soft dental surfaces which are not “around the dental implant.”
Powell column 15 lines 52-56 and figure 19 teach “The CAD program is used to modify the 3-D CAD model 1700 to create a modified 3-D CAD model with a soft tissue element 1800 containing implant analog receptacles 1802, 1804 as well as a soft tissue element 1806, as depicted in FIG. 19.” The 3D CAD model corresponds with a virtual model.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Berckmans and Powell. One having ordinary skill in the art would have found it motivated to use soft tissue elements for implant analog receptacles into the system of creating a 3D dental CAD digital model for the advantageous purpose of simulating soft tissue element in a patient’s mouth. See Powell column 15 lines 34-44.
Claim 141 further recites “and outputting a composite model including the second virtual model and the third virtual model, the composite model including a first model part of a soft material and a second model part of a hard material, the first model part corresponding to a shape of the second virtual model part and the second model part corresponding to a shape of the third virtual model part.” Berckmans column 9 lines 21-22 disclose “The resulting surgical plan may be used to create a master cast, which may then be used to fabricate a surgical guide.” Using the CAD model surgical plan to create a cast is outputting the CAD model. As discussed above regarding Berckmans column 8, this model includes both soft (second) and hard (third) dental structures.
Regarding the combination with Powell discussed immediately above, see further Powell column 15 lines 41-59.
Claim 142 further recites “142. The method of claim 141, wherein the second model part has at least one physical property different from a physical property of the first model part.” Berckmans does not explicitly disclose a third virtual model of a hard model part including at least the portion associated with hard dental surfaces and a second portion of soft dental surfaces; however, in analogous art of dental CAD, Powell column 15 lines 44-47 teaches “Thus, the portion of the stone model around the dental implant will contain soft tissue model material, such as silicone, and the rest of the stone model contains traditional stone die material.” A soft silicone material has different physical properties from a stone die material.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Berckmans and Powell. One having ordinary skill in the art would have found it motivated to use soft tissue elements for implant analog receptacles into the system of creating a 3D dental CAD digital model for the advantageous purpose of simulating soft tissue element in a patient’s mouth. See Powell column 15 lines 34-44.
Claim 143 further recites “143. The method of claim 142, wherein the physical property is a mechanical property.” Berckmans does not explicitly disclose a third virtual model of a hard model part including at least the portion associated with hard dental surfaces and a second portion of soft dental surfaces; however, in analogous art of dental CAD, Powell column 15 lines 44-47 teaches “Thus, the portion of the stone model around the dental implant will contain soft tissue model material, such as silicone, and the rest of the stone model contains traditional stone die material.” A soft silicone material has different mechanical properties from a stone die material. For example, the silicone material being soft is a different mechanical property.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Berckmans and Powell. One having ordinary skill in the art would have found it motivated to use soft tissue elements for implant analog receptacles into the system of creating a 3D dental CAD digital model for the advantageous purpose of simulating soft tissue element in a patient’s mouth. See Powell column 15 lines 34-44.
Claim 144 further recites “144. The method of claim 142, wherein the physical property is at least one of a texture, a resilience, a color, and a softness.” From the above list of alternatives the Examiner is selecting “softness.”
Berckmans does not explicitly disclose a third virtual model of a hard model part including at least the portion associated with hard dental surfaces and a second portion of soft dental surfaces; however, in analogous art of dental CAD, Powell column 15 lines 44-47 teaches “Thus, the portion of the stone model around the dental implant will contain soft tissue model material, such as silicone, and the rest of the stone model contains traditional stone die material.” A soft silicone material has different mechanical properties from a stone die material. For example, the silicone material being soft is a softness.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Berckmans and Powell. One having ordinary skill in the art would have found it motivated to use soft tissue elements for implant analog receptacles into the system of creating a 3D dental CAD digital model for the advantageous purpose of simulating soft tissue element in a patient’s mouth. See Powell column 15 lines 34-44.
Claim 145 further recites “145. The method of claim 141, further comprising manufacturing a physical composite model based on the outputted composite model.” Berckmans column 9 lines 21-See further Berckmans column 10 lines 56-58.
Regarding the combination with Powell discussed above, see further Powell column 15 lines 56-59.
Claim 146 further recites “146. The method of claim 141, wherein separating the identified first portion of the soft dental surfaces from at least the hard dental surfaces includes defining a second virtual surface of the first virtual model by defining a plane in a selected orientation and displaced a distance in an apical direction from the first virtual surface of the first virtual model.” Powell figure 17 and column 15 line 34 shows “soft tissue element 1506” having a planar bottom surface in an apical direction from the first outer surface. Similarly, Powell figure 22 showing a cast version of the soft tissue element 1816 formed by the planar bottom surface of figure 21 1810.
Accordingly, when the soft tissue elements for implant analog receptacles are used as discussed regarding Powell above, the defined first virtual model part (i.e. the soft tissue element) is defined by a plane displaced in an apical direction from the outer surface.
Claim 147 further recites “147. The method of claim 146, wherein separating the identified first portion of the soft dental surface from at least the hard dental surfaces includes defining lateral virtual surfaces of the first virtual model part that extend between the first virtual surface and the second virtual surface of the first virtual model part.” Powell figure 17 shows such lateral surfaces:

    PNG
    media_image1.png
    381
    439
    media_image1.png
    Greyscale

The above excerpt of Powell figure 17 was annotated to show the lateral surfaces which extend between the top and bottom surfaces.
Claim 148 further recites “148. The method of claim 141, wherein the second virtual model and the third virtual model virtually abut each other.” Berckmans column 8 lines 38-55 teach obtaining hard and soft tissue datasets with overlapping data.
Examiner cites Powell regarding the third virtual model. See Powell discussed above.
Powell figure 17 shows the soft tissue element 1506 abuts the hard stone model on the bottom, left and right sides. In Powell figure 17 the hard stone model 1500 corresponds with a third virtual model of the rest of the model. The soft tissue element 1506 corresponds with the second virtual model.
Claim 149 further recites “149. The method of claim 141, wherein generating the first virtual model of the dental structure of the patient includes scanning the dental structure of the patient.” Berckmans column 4 lines 1-4 disclose “developing a 3-D anatomic digital model based on hard tissue data obtained from a computed tomography scan of the patient's mouth and soft tissue data obtained from an intraoral scan or a dental impression of the patient's mouth.” Both a CT scan and an intraoral scan are scanning dental structures of the patient.
See Powell column 17 lines 5-8 discussed above regarding optical scanning.
Claim 161 further recites “161. The method of claim 145, wherein manufacturing the physical composite model based on the outputted composite model includes using a rapid prototyping process in the manufacturing.” Berckmans does not explicitly disclose using a rapid prototyping process in manufacturing; however, in analogous art of dental CAD, Powell column 16 lines 33-35 teaches “a compliant rapid prototype material would be used to form the soft tissue element directly on the rapid prototype machine.” Forming directly on the rapid prototype machine is using a rapid prototyping process in the manufacturing.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Berckmans and Powell. One having ordinary skill in the art would have found it motivated to use forming model elements directly with rapid prototyping into the system of creating a 3D dental CAD digital model for the advantageous purpose of reducing the number of physical stone models created. See Powell column 3 lines 9-11.
Allowable Subject Matter
Claim 162 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
US patent 8,651,858 B2 Berckmans, et al. [herein “Berckmans”] (cited in IDS dated 26 December 2017) teaches a method of accurate bone and soft-tissue digital dental modeling. Berckmans column 8 lines 38-58 teaches differencing between a soft tissue dataset and a hard tissue dataset (i.e. CT scan) in order to derive a gap region indicating thickness of gingival tissue. The modeled soft tissue does not indicate virtual planes as claimed.
US patent 8,185,224 B2 Powell, et al. [herein “Powell”] column 15 lines 40-60 teaches a 3D CAD model of a patient’s mouth using both soft material and a stone material. Powell figure 17 shows a respective soft tissue element 1506. Powell fails to teach two separate planes at the same selected orientation where the lower plane is of the second virtual model (i.e. of the soft tissue element).
US patent 7,018,207 B2 Prestipino [herein “Prestipino”] separately teaches the limitations of claim 162 as outlined in the office action dated 3 February 2021 at pages 9-10; however, Prestipino fails to teach the antecedent limitation regarding the claimed “second virtual model” as now recited in parent claim 141. Thus, Prestipino fails to teach claim 162 when considered in combination with the remaining elements and features of the claimed invention.
US patent 8,454,363 B2 Worthington [herein “Worthington”] column 6 and figure 2 teaches an elastomeric ring (66). However, the elastomeric ring (66) taught by Worthington has a base surface resting on the gingival surface (G) of the patient’s mouth. Thus, the elastomeric ring (66) cannot be interpreted as corresponding with the claimed second virtual model.
US patent 5,527,182 Willoughby [herein “Willoughby”] column 51 line 56 to column 52 line 25 teaches generating a digital CAD model of the tapered cuff 54 as well as the implant 16’s positions.
Furthermore, it would not be obvious to combine the soft rib/groove taught by Prestipino with the soft tissue element taught by Powell discussed above. It would be improper hindsight to take only the features of the upper and lower surface of the rib/groove taught by Prestipino and somehow combine those surfaces with the soft tissue element of Powell and arrive at specifically the combination of features now claimed.
None of the references taken either alone or in combination with the prior art of record disclose “defining a second virtual surface of the first virtual model by defining a plane in a selected orientation and displaced a first distance in an apical direction from the first virtual surface of the first virtual model; and defining a third virtual surface of the second virtual model by defining a plane in the selected orientation and displaced a second distance, greater than the first distance, in the apical direction from the first virtual surface of the first virtual model” in combination with the remaining elements and features of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        15 May 2021